Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the RCE filed June 14, 2021. Claim 10 is amended.  Claims 1-9 and 15-20 are cancelled.  Claims 10-14 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Farrell et al. United States Patent Application Publication No.  2008/0250332 in view of Wadhwa et al. United States Patent Application Publication No.  2006/0287878 further in view of Green United States Patent No.  9,866,518.
As per claim 10, Farrell teaches a computing device, comprising: a display; a processor; and memory encoding instructions that [social networking website, user control panel and browser interface (pp 0018); function more like an app (pp 0016)], when executed by the processor, cause the processor to:
access a plurality of contacts from a contact list associated with an introducer, the plurality of contacts [social networking website facilitates introduction of users by a mutually acquainted user (pp 0023)]; 
present a contacts selection interface on the display to the introducer, the contacts selection interface listing the plurality of contacts from the contact list [friends box contains virtual list (pp 0021)];
allow for selection by the introducer of two contacts from the plurality of contacts on the contacts selection interface to introduce, the two contacts including: a first contact including first contact information; and a second contact including second contact information [form an introduction between user 2 and 3 by user 1 (pp 0024)]; 
 present a message selection interface on the display to the introducer, the message selection interface including an automated message and a custom message, [select custom or pre-selected message (pp 00025-0026, 0056)];
receiving a selection of a message on the message selection interface from the introducer to be sent to the two contacts, the message being selected from the automated message and the custom message [client interface receives information related to user 1’s selection (pp 0026)];

 record introductions made by the introducer [monitor progress of invitation (pp 0027); and
enter the introductions on an introductions interface, the introductions interface listing each of the introductions made by the introducer, including names, a date, and at least a message summary for each of the introductions [indicate states of invitation (pp 0027, 0056, 0093)].  
Farrell does not explicitly teach  the plurality of contacts being stored locally on the computing device; wherein one of the first contact information and the second contact information is received through manual input by the introducer before the introducer initiates introduction of the first contact to the second contact; embed a plurality of links in the introduction, the plurality of links including: a first selectable link to directly communicate with the second contact via an electronic email directly between the first contact and the second contact.
However, in analogous art, Wadhwa teaches the plurality of contacts being stored locally on the computing device; wherein one of the first contact information and the second contact information is received through manual input by the introducer before the introducer initiates introduction of the first contact to the second contact via an electronic email directly between the first contact and the second contact [input email address for friends (Figure 7), pp 0059, pp 0101-0103];

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the contacts of Farrell with the input and relationship information of Wadhwa.  A person of ordinary skill in the art would have been motivated to do this to facilitate introductions through intermediaries to increase connections and reduce risks for new connections (Wadhwa: pp 0014, 0015, 0018)].  
Farrell and Wadhwa do not explicitly teach and a second selectable link to download an application to allow for communication with the second contact.
However, in analogous art, Green teaches and a second selectable link to download an application to allow for communication with the second contact [link to download application (column 6 lines 28-35, Figure 4)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invitation of Farrell and Wadhwa with the  embedded link of Green.  A person of ordinary skill in the art would have been motivated to do this to allow users to conveniently connect over multiple platforms (Green: column 1, lines 14-15; column 2 lines 4-21; column 5 lines 6-14)].
  
As per claim 11, Farrell in view of Wadhwa further in view of Green teaches the device of claim 10, wherein the plurality of contacts is accessed by connecting to one or more online accounts associated with the introducer and obtaining contacts and contact information from 

As per claim 12, Farrell in view of Wadhwa further in view of Green teaches wherein the introduction includes a name of one of the two contacts, a photograph of one of the two contacts, a name of the introducer, a photograph of the introducer, a personal message from the introducer, and a link to download an application [Farrell: introducing (pp 0038, 0056)]. 


As per claim 13, Farrell in view of Wadhwa further in view of Green teaches the device of claim 10, wherein the instructions further cause the processor to forward each contact's contact information to the other contact upon receiving notice that each of the two contacts consents to being introduced [Farrell: allow users to accept or decline invitation (pp 0037)]. 

 	As per claim 14, Farrell in view of Wadhwa further in view of Green teaches the device of claim 13, wherein the contact information is presented with links to one of the two contact's social media profile, to open an email to one of the two contacts, to access a webpage of one of the two contacts, or to call one of the two contacts [Farrell: link users (pp 0038-0039)].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UZMA ALAM/Primary Examiner, Art Unit  2457